ORDER

The plaintiff appeals the judgment affirming the denial of his application for *106Social Security disability benefits. After the had filed his proof brief, the parties jointly moved under the sixth sentence of 42 U.S.C. § 405(g) to remand this case to the district court with instructions to remand to the Commissioner of Social Security for further consideration.
The record indicates that the plaintiff filed two applications for disability benefits based upon a back injury. He filed the first in August of 1993. After several years of administrative proceedings, the plaintiff sought judicial review in the Northern District of Ohio. In that case, No. 01-838 (N.D.Ohio), the magistrate concluded that the plaintiff was entitled to a period of disability benefits and remanded the matter to the agency for further proceedings to determine the plaintiffs continuing disability. Whole the first application was pending, the plaintiff had filed a second application for benefits, eventually resulting in these proceedings for judicial review. The magistrate in this case proceeded to the merits of the claim despite the pendency of administrative proceedings regarding the first application. The parties now stipulate that the instant case should be remanded for consolidation with the administrative proceedings in the first application.
Upon consideration, it is ORDERED that this matter is remanded to the district court for remand to the Commissioner of Social Security for consolidation with the plaintiffs first application. This order is fully dispositive of this appeal.